Citation Nr: 9925366	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  98-19 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than August 20, 
1997, for the award of a 10 percent disability rating for 
traumatic arthritis secondary to a shell fragment wound to 
the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO&IC) of the Department of Veterans Affairs (VA), 
which granted entitlement to a 10 percent rating for 
traumatic arthritis of the left knee, secondary to a shell 
fragment wound, effective from August 20, 1997.  
Subsequently, the veteran perfected an appeal as to the 
assigned effective date.

In May 1999 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Review of the record reflects that in June 1999 the Board 
received additional documentary evidence which was not 
previously considered by the RO&IC, including a copy of VA 
Form 21-4138 dated July 27, 1987.  Although the veteran 
waived RO&IC consideration for evidence submitted on April 
23, 1999, he did not waive RO&IC consideration of the 
evidence subsequently received by the Board.  Therefore, the 
Board finds the case must be remanded to the RO&IC for 
additional development.

VA regulations provide that pertinent evidence received by 
the Board must be referred to the RO&IC for review and 
preparation of a supplemental statement of the case unless 
expressly waived by an appellant.  See 38 C.F.R. § 20.1304 
(1998).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded to the RO&IC for the 
following:

1.  The veteran and his representative 
should be permitted to submit additional 
evidence, VA and non-VA, pertinent to the 
issue on appeal.  

2.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO&IC should review the 
record and re-adjudicate the issue on 
appeal.  

If the benefits sought on appeal, for which a timely notice 
of disagreement was filed, are not granted to the veteran's 
satisfaction, the RO&IC should issue a supplemental statement 
of the case.  The requisite period of time for a response 
should be afforded.  Thereafter, the case should be returned 
to the Board for final appellate review, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO&IC.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


